       Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 1 of 9
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #: _________________
                            UNITED STATES DISTRICT COURT                                  2/26/2020
                                                                           DATE FILED: ______________
                           SOUTHERN DISTRICT OF NEW YORK

 HYUK JIN SEO, individually and on                             Civil Action Number
 behalf of all others similarly situated,                   1:19-cv-02202 (ALC) (JLC)

                                    Plaintiff,

                    -against-

 I.P.T NAME AND DESIGN INC.
 (d/b/a TYCHE NYC), EUN CHUL
 SHIN (a/k/a CHRIS SHIN a/k/a
 DIEGO SHIN), JOHN AND JANE
 DOES 1-10, and XYZ CORPS 1-10,

                                   Defendants.

                                     SCHEDULING ORDER

       Having conferred among themselves pursuant to the Federal Rules of Civil Procedure and

Your Honor’s Individual Practices in Civil Cases and Your Honor’s Order dated November 14,

2019 (Dkt. 26), the parties adopt the following statements, directions and agreements:


   1. PARTIES AND COUNSEL FOR CONFERENCE ON 02/26/2020

 Counsel for Plaintiff:                            Counsel for Defendants:
 Farzad Ramin, Esq.                                Joshua Levin-Epstein, Esq.
 Law Offices of T. Stephen Song, P.C.              Jason Mizrahi, Esq.
 40-21 Bell Blvd., 2nd Floor                       Levin-Epstein & Associates, P.C.
 Bayside, NY 11361
 Tel.: 718-321-0770                                420 Lexington Avenue, Suite 2525
 Fax: 718-321-0799                                 New York, NY 10170
 framin@stephensong.net                            Telephone: (212) 7920-0048
                                                   joshua@levinepstein.com




                                                 -1-
       Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 2 of 9




   2. CONCISE STATEMENT OF THE ISSUES:

       Plaintiffs’ Statement of Issues

       A. Wage and Hour Claims

       Plaintiff worked for Defendants as a jewelry polisher/welder from 2007 until December

of 2018. Plaintiff commenced this Action on March 11, 2019 (Dkt. 1) and seeks unpaid

minimum wages and overtime under both the Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”), and section 190 et seq. of the New York Labor Law (“NYLL”).

       B. Spread of Hours Pay
          Plaintiff also seeks “spread of hours pay” for each day he worked over ten (10) hours

   for a minimum wage rate and the Defendants’ failed to compensate Plaintiff for an additional

   one (1) hour at the basic minimum hourly wage rate pursuant to N.Y. Comp.Codes R. &

   Regs. tit. 12, § 142–2.4 (Minimum Wage Orders – Miscellaneous Industries and

   Occupations).

       C. Notice Violations

       Plaintiff also seeks The NYLL requires that “every employer shall provide their employees,

at the time of hiring, and on or before February first of each subsequent year of the employee's

employment with the employer a notice containing information about rates of pay.” NYLL §

195(1)(a).

       Defendants violated this section by not providing Plaintiff with requisite notice. Because

Seo was employed by Defendants both during the pre- and post-amendment periods of the Wage

Theft Prevention Act (“WTPA”) (April 9, 2011), Seo is entitled to receive such a notice “on or

before February first of each subsequent year of the employee's employment with the employer.”

Accordingly, Defendants violated NYLL § 195(1)(a).

                                              -2-
       Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 3 of 9



       The NYLL requires that all employers must “furnish each employee with a statement

with every payment of wages ...” NYLL § 195(3). “For all employees who are not exempt from

overtime compensation ... the statement shall include the regular hourly rate or rates of pay; the

overtime rate or rates of pay; the number of regular hours worked, and the number of overtime

hours worked.” Id. During the time that the statute was effective, Plaintiff never received such

notice. Therefore, Defendants violated NYLL § 195(3).

       D. Damages

       Plaintiff’s Preliminary Damages will be annexed hereto as Exhibit 1.

       E. Other Issues

       A Certificate of Default has been filed against Defendants on April 24, 2019 (Dkt. 11).

Defendants appeared by way of counsel on April 25, 2019. (Dkts. 12 and 13). A mediation was

held on July 9, 2019 wherein the parties decided to continue mediation at a later time when more

discovery and documents were exchanged. While counsel for Plaintiff and Defendant were

engaging in settlement talks, Plaintiff was accompanied by Defendant Eun Chul Shin to the

Southern District Courthouse and executed a Notice of Voluntary Dismissal. (Dkt. 18). After a

conference before Judge Carter on November 14, 2019 with the Honorable Andrew L. Carter,

Jr., U.S.D.J., the parties were instructed to continue litigating the case.


Defendant’s Statement

        This is an action under the Fair Labor Standards Act (“FLSA”) and the New York State
Labor Law (“NYLL”) brought by one (1) individual against their former employer for alleged
violations of federal and state minimum wage, overtime, spread-of-hours and recordkeeping
violations.

       The individual defendant Mr. Shin owns and operates one small jewelry polishing business
in Manhattan where the Plaintiffs worked. According to the underlying complaint dated March
11, 2019 [Dckt. No. 1] (the “Complaint”), Plaintiff worked at the business as follows:

                                                 -3-
       Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 4 of 9




                Plaintiff                    Start          End         Hours per
                                                                         Week
            HYUK JIN SEO                    1/1/2007      1/1/2019         50

                Plaintiff                    Start          End         Hours per       “Credited”
                                                                         Week           Weekly Pay
            HYUK JIN SEO                    3/1/2013       3/1/2015        50            $600.00
                                            3/1/2015      11/1/2016         0               0
                                           11/1/2016       3/1/2018        50            $700.00
                                            3/1/2018      12/1/2018        50            $800.00
                                           12/1/2018       1/1/2019        50            $900.00


       The Complaint alleges the following causes of action:

       FIRST:          Unpaid minimum wages under the FLSA;

       SECOND:         Unpaid minimum wages under the NYLL;

       THIRD:          Unpaid overtime wages under the FLSA;

       FOURTH:         Unpaid overtime wages under the NYLL;

       FIFTH:          Unpaid spread-of-hours under the NYLL;

       SIXTH:          Failure to provide wage notices under the NYLL and Wage Theft
                       Prevention Act;
       SEVENTH:        Failure to provide wage statements under the NYLL and Wage Theft
                       Prevention Act;
       I.       Analysis of Plaintiffs’ Claims

       1. Plaintiffs’ Claims for Minimum Wage Violations are Meritless

      Plaintiff asserts a claim for minimum wage violations. See Complaint [D.E. 1] at ¶¶ 33-
44. This claim is factually unsupportable, and are contradicted by Plaintiff’s own admissions.
       Assuming Plaintiff chooses to apply the calculation contained in § 142-2.5 of 12 NYCRR
142 (Minimum Wage Order for Miscellaneous Industries and Occupations) – which Defendants
dispute applies here – Plaintiff’s derived rate of pay according to the allegations in the complaint
would be the following:


                                                 -4-
       Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 5 of 9



  Plaintiff            Start          End         Hours per        “Credited”         “Derived” Regular
                                                   Week            Weekly Pay            Rate of Pay
HYUK JIN SEO          3/1/2013      3/1/2015         50             $600.00                 $12.00
                      3/1/2015     11/1/2016          0                0                       -
                     11/1/2016      3/1/2018         50             $700.00                 $14.00
                      3/1/2018     12/1/2018         50             $800.00                 $16.00
                     12/1/2018      1/1/2019         50             $900.00                 $18.00

       These amounts reflect a substantial premium above the prevailing minimum wage in
relevant years 2013 ($7.25), 2014 ($8.00), 2015 ($8.75), 2016 ($9.00), 2017 ($11.00), 2018
($12.00), and 2019 ($13.50).
       Even before considering the payroll records, there is no question, then, that Plaintiff was
paid an hourly rate equal to or above the prevailing minimum wage for each year employed.
       Thus, Plaintiff’s claims for minimum wage violations are meritless.

       2. Plaintiff’s Wage Note Claim is Meritless

        Plaintiff admits that he was hired before the regulations requiring wage notices went into
effect (April 9, 2011). See Complaint [D.E. 1] at ¶ 9.

       For plaintiffs hired before the WTPA took effect on April 9, 2011, the failure to provide a
wage notice upon hiring is insufficient to support a WTPA claim because the Second Circuit Court
of Appeals has held that the WTPA does not apply retroactively. Jian Xin Zhang v. Great Sichuan
On 3rd Ave., Inc., 334 F. Supp. 3d 621, 622 (S.D.N.Y. 2018); See also Cucu v. 861 Rest. Inc., No.
2017 WL 2389694, at *6 (S.D.N.Y. 2017) (citing Gold v. N.Y. Life Ins. Co., 730 F.3d 137, 143-
44 (2d Cir. 2013).

       Thus, Plaintiff’s claim for wage notice violations is meaningless.

        Separately, a court may exercise discretion in awarding damages for failure to comply with
the notice requirements of NYLL § 195(1)(a).

       NYLL § 198 sets forth remedies for violations of New York Labor Law. Section 198(1-b)
provides:

       “If any employee is not provided within ten business days of his or her first day of
       employment a notice as required by subdivision one of section one hundred ninety-
       five of this article, he or she may recover in a civil action damages of fifty dollars
       for each work day that the violations occurred or continue to occur, but not to
       exceed a total of five thousand dollars, together with costs and reasonable attorney's
       fees. The court may also award other relief, including injunctive and declaratory
       relief, that the court in its discretion deems necessary or appropriate.”

                                               -5-
       Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 6 of 9



        The use of the word “may” in NYLL § 198(1-b) indicates that recovery of damages under
this sub-section is not automatic, particularly in light of the contrasting use of “shall” in Section
198(1-d)1. See Pugh v. Meric. 1:18-cv-03556-DLC, (S.D.N.Y. 2018) at Dckt. No. 107.
The exercise of discretion is warranted in this case

       3. Plaintiff’s Overtime Claim is Meritless Because the Parties Had an Understanding
          that the Weekly Salary Intended to Compensate Plaintiff for Regular Hours and
          Overtime Hours.

       Under the FLSA, the “regular rate” is determined by “dividing an employee's total
remuneration for employment – except statutory exclusions – in any workweek by the total
number of hours actually worked.” 29 C.F.R. § 778.109 (emphasis added). The statutory
exclusions to the method of calculation of the straight-time hourly wage calculation under the
FLSA are contained in Section 7(g)(3) of the Act. Section 7(g)(3) of the Act provides the following
exception from the provisions of Section 7(a):

       (g) No employer shall be deemed to have violated subsection (a) by employing any
       employee for a workweek in excess of the maximum workweek applicable to such
       employee under such subsection if, pursuant to an agreement or understanding
       arrived at between the employer and the employee before performance of the
       work, the amount paid to the employee for the number of hours worked

       *****

       (3) is computed at a rate not less than one and one-half times the rate established
       by such agreement or understanding as the basic rate to be used in computing
       overtime compensation thereunder: Provided, That the rate so established shall be
       authorized by regulation by the Secretary of Labor as being substantially equivalent
       to the average hourly earnings of the employee, exclusive of overtime premiums,
       in the particular work over a representative period of time; and if (1) the employee's
       average hourly earnings for the workweek exclusive of payments described in
       paragraphs (1) through (7) of subsection (e) are not less than the minimum hourly
       rate required by applicable law, and (ii) extra overtime compensation is properly
       computed and paid on other forms of additional pay required to be included in
       computing the regular rate.
       29 C.F.R. § 778.400 (emphasis added).

        Here, the Parties had an understanding that Plaintiff’s weekly pay was intended to cover
Plaintiff’s straight-time hours and overtime hours worked.

       This understanding of the salary arrangement can be inferred from the entire course of the
employment history, and will be further established on the testimonial evidence of Plaintiff, the
individual Defendant, and Plaintiff’s co-workers.


                                                -6-
         Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 7 of 9



          4. As A Matter of Law, Plaintiffs Are Not Entitled to Spread-of-Hours

        Plaintiff’s Fifth Cause of Action pay includes a claim for “spread-of-hours” pay. See
  Complaint [D.E. 1] at ¶¶ 55-58.

          Under New York law, an employee who works more than ten hours in day is entitled to be
  paid one hour’s at the basic minimum wage required, known as “spread of hours.” However, the
  Southern District has routinely held that if an employee is paid at a regular hourly wage that is in
  excess of the applicable minimum wage, as is the case here, the employee is not entitled to a
  spread-of-hours payment. See, Zubair v. Entech Engineering P.C., 808 F.Supp.2d 592 (S.D.N.Y.
  2011) (spread-of-hours claim only applicable to employees being paid minimum wage); and
  Espinosa v. The Delgado travel Agency, Inc. 2007 WL 656271 (S.D.N.Y. 2007) (spread-of-hours
  pay is not applicable when employee is paid above minimum wage).

          Here, the payroll records and the annexed spreadsheet establish that Plaintiff was being
  paid in excess of the minimum wage during the applicable term. Accordingly, as a matter of law,
  Plaintiff is not entitled to spread-of-hours.

          II.    Mr. Shin’s Chapter 7 Bankruptcy Filing Discharged Any Personal Obligations
                 he May have Had to Plaintiff

         Defendant Eun Chul Shin filed a petition for Chapter 7 Bankruptcy in the United States
  Bankruptcy Court of the Eastern District of New York on September 5, 2017. See In re. Eun Chul
  Shin (1-17-44584-cec).

         On February 14, 2018, the Honorable Carla E. Craig entered an Order discharging Mr. Shin
  and closing the Chapter 7 Bankruptcy. See In re. Eun Chul Shin (1-17-44584-cec) [Dckt. No. 10].

         Accordingly, any personal debts Mr. Shin may have owed to Plaintiff in the pre-petition
  period were discharged in the bankruptcy proceeding.

      3. Proposed Schedule.
          Plaintiff does not anticipate a collective action under the FLSA or class action for the

          state claims under Rule 23 of the F.R.C.P.



 i. Deadline to move to amend pleadings or join any party: March 27, 2020

ii. Deadline for Document Requests and Interrogatories: Plaintiffs and Defendants have already

  served Document Demands and Interrogatories: (Responses due March 13, 2020).

iii. Names on non-expert witnesses to be deposed and dates for deposition or timetable: Plaintiff

                                                  -7-
         Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 8 of 9




  anticipates deposing Defendant Eun Chul Shin and any fact witnesses identified in Defendants’

  Initial Disclosures.



  Defendants anticipate deposing Plaintiff, and any fact witnesses identified in the parties’ Initial

  Disclosures.



iv. Deadline for non-expert discovery: May 15, 2020

v. A status conference will be held before the undersigned on May 20, 2020 at 11:00 a.m.

  following the completion of fact discovery, at which time the Court will set a deadline for pre-

  trial motions (or expert discovery, if necessary).


      4. STATEMENT OF LIMITATIONS ON DISCOVERY

         The parties DO NOT consent to trial by the magistrate judge.

      5. DISCOVERY ISSUES UNRESOLVED AFTER A GOOD-FAITH EFFORT

         Defendants have promised, and Plaintiff has requested financial information for both the

  entity and Defendant Eun Chul Shin. At the outset of this action, Defendants informed Plaintiff

  that Defendant Eun Chul Shin filed for and received a Discharge from Bankruptcy Court.

  Plaintiff has repeatedly stated that it will take Defendants’ “inability to pay” into consideration,

  and the parties are in the process of exchanging pertinent information.

      6. ANTICIPATED FIELDS OF EXPERT TESTIMONY

         Forensic examination on Defendants’ proprietary software that Plaintiff allegedly stole in

  order to start a competing business.

      7. ANTICIPATED LENGTH OF TRIAL: 2 DAYS

         Plaintiff has requested a jury trial on the face of the Complaint.

      8. SETTLEMENT DISCUSSIONS


                                                  -8-
       Case 1:19-cv-02202-ALC-JLC Document 39 Filed 02/26/20 Page 9 of 9




       While Settlement Discussions have been ongoing, thus far they have not been fruitful.

       The parties, however, believe that after additional fact discovery and the depositions of

       the parties herein, the parties will be in a much better position to settle this case.

   9. DISCOVERY
   All discovery (including requests for admission and any applications to the Court with

respect to the conduct of discovery) must be initiated in time to be concluded by the deadline

for all discovery. Any contention that a party has not responded properly to a discovery

request must be brought to the Court's attention immediately and in accordance with the

Court's Individual Practices. Any application for an extension of the time limitations herein

must be made as soon as the cause for the extension becomes known to the party making

the application. The application also must state the position of all other parties on the

proposed extension and must show good cause therefor not foreseeable as of the date of

this Order. "Good cause" as used in this paragraph does not include circumstances within

the control of counsel or the party. Any application not in compliance with this paragraph

will be denied. Failure to comply with the terms of this Order may also result in sanctions.

       SO ORDERED.

Dated: February 26, 2020
       New York, New York




                                                -9-
